Title: To James Madison from Fulwar Skipwith, 15 December 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris. 15 Decr. 1807

I have the honor to accompany this with a duplicate of my letter to you of the 30th. Ulto., together with an extract of the Judgment mentioned in said letter in the case of the Ship Phoenix.  This Judgment is the last rendered by the Council of Prizes in relation to property siesed or captured belonging to Citizens of the United States, & I am happy to have it in my power to add that, since the affair of the Ship Horizon, no new Case of an American Vessel brought into the ports of France by capture or otherwise has been presented to the Council of Prizes.  I am with great respect & consideration, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

